                                                                       RECEIVED
                       IN TFIE TINITED STATES DISTRICT COURT               BV IdAII

                                DISTRICT OF MINNESOTA
                                                                        APR   06   4020
                                                                       ;U.S. DISTRICI COURI
                                                                         ST PAUL. MN

TINITED STAIES OF AMERICA,
                        Plaintiff.

                                                       Case   No. 1 8-CR- 1 20(4Dlv4/KMM)
V.
                                                                              OIEB/I(MM)
DWIGHT FREDERICK BARNES,
                                  Defendant.


                               AFFIDAVIT:-IN- SUPP ORT



      Now comes, Dwight Frederick Barnes, swearing under the penalty of perjury
pursuant to 28 U.S.C.S. 1746, that the following is true and correct to the best of his

recollection:


       1.       On January 2,2020 @ approximately I lam, Attorney Lengeling
specifically stated to me that I should not have filed the RECUSAL motion against
Judge Brasel because he has a good relationship with Judge Nancy Brasel from back

when she was a state court judgo, up to his recent cases before her at the federal level,
and he know that she is not going to take   lightly of me having filed a RECUSAL motion
against her, and that she is going to prove her allegiance to her friend and former USAO

colleague LeeAnn Bell (AUSA) and the federal courts by going against defendants like

me which    I should be able to see when she has continuously   sentenced African
Americans to very lengthy sentences since being newly appointed. Attorney Lengeling
told me to reference the Cleopheus Reed and Miles Lewis cases where she "Judge
Brasel" immediately sentenced both of those blacks to lengthy 20 year terms.

                                            Iof2
                                                                                          APR   06   202$

                                                                                   IJ,S. DISTRIGT EOUHT 5T.
         2.    I believed what attomey Lengeling had told me when Judge Nancy Brasel
suddenly voiced to me outside the jury's presence that I was facing a mandatory 20 year
minimum sentence on this conspiracy to distribute methamphetamine count. I believed
attorney Lengeling then at that moment after hearing Judge Brasel state this to me in
person because I knew that AUSA LeeAnn Bell had actually filed the vindictive 851

enhancement motion 13 months after I was indicted as reprisal for me asserting my right

to trial, which in contrast entailed a 15 year mandatory minimum, not the 20 year
mandatory minimum that Judge Brasel had obviously subconsciously resolved to
sentence me to should the    jury return a guilty verdict.


         3.    During the conclusion of trial yesterday (February 5,2A20), attorney
Lengeling stated to me that the Eighth Circuit Court ofAppeal Judges upstairs on the 7th
floor had always been nice to him if I wanted to have him file an appeal for me, but that
he did   not believe the claims would   be genuinely reviewed with the appellate Judges

"upstairs" being Judge Brasel's obvious colleagues; and that he did not know       if
Katherian Roe would even assign another attorney other than him to do my appeal
because he claimed to now be so familiar with the case.



         I declare under the penalty of perjury that the above is true and correct, and sign
my name herein pursuant ta 28 U.S.C.S. 1746.


/s/ DWIGHT FREDERICK BARNES


Dated: February 6,202A

                                                             Dwight Frederick Barnes
                                                             Sherburne County Jail
                                                             13880 Business Center Dr. NW
                                                             Elk River, Minnesota 55330- 1692

                                             2 of 2
